769 F.2d 450
Rixson Merle PERRY, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, et al., Defendants-Appellees.
No. 82-1136.
United States Court of Appeals,Seventh Circuit.
Aug. 5, 1985.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Abraham L. Marovitz, Judge.
Before CUMMINGS, Chief Judge, and BAUER, WOOD, CUDAHY, ESCHBACH, POSNER, COFFEY, FLAUM, EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
On consideration of the Petition for Rehearing and Suggestion for Rehearing en banc filed by defendants-appellees and the Opposition to Petition for Rehearing and Suggestion for Rehearing en banc filed by plaintiff-appellant, a majority of the active members of the Court have voted to grant a rehearing en banc on the liberty interest issue discussed in Parts IV-VII of the panel opinion, 759 F.2d 1271, 1276-82.  Accordingly,


2
IT IS ORDERED that the petition for rehearing be, and the same is hereby, GRANTED and limited to that issue.  Hearing will be set at a time convenient to the Court.